Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 24-25 are allowed in view of Applicant’s arguments/amendments filed on 07/20/2022. Particularly, the prior art of record fails to disclose or fairly suggest a device/method comprising: “recognizing repeating patterns in at least one of the images and deriving a repetition direction of repeating object features of the object therefrom, ascertaining an angle P between the repetition direction and an epipolar line, and initiating measures if the value of the angle R falls below a predefined threshold value, wherein the measures are capable of resulting in a further recording of images of the object” as recited in combination with other features with respect to independent claim 24.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tang et al. (US 20180150973) – (¶0127) a calculation result is checked, until a difference between the second distance and the first distance from each feature point in the second group of dual-camera images to an epipolar line corresponding to the feature point is less than the specified variance threshold. In this case, it indicates that distances from all feature points in the dual-camera images to epipolar lines corresponding to the feature points are almost consistent.
Saito (US 20090237491) -  (¶0018) determination means for detecting objects in the reference image on the basis of the grouped parallaxes and setting regions including images of the objects, selecting a reference pixel block belonging to a left end portion or a right end portion of each of the regions, performing stereo matching again for an area on the right or left side of a comparative pixel block, which is specified in the comparative image corresponding to the reference pixel block, on an epipolar line including the specified comparative pixel block, and determining that the object in the region is mismatched when a comparative pixel block that is different from the specified comparative pixel block and provides the local minimum difference less than or equal to a preset threshold value is detected. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK J JOHNSON whose telephone number is (571)272-9629.  The examiner can normally be reached on 7:00AM-3:30PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian T. Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANK JOHNSON/
Examiner, Art Unit 2425

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425